Citation Nr: 0530740	
Decision Date: 11/15/05    Archive Date: 11/30/05

DOCKET NO.  98-08 695A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a disability manifested 
by cough, fever and night sweats, to include as due to an 
undiagnosed illness.


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran had active service from July 1988 to August 1992.  

This case is currently before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied service connection for a 
disability manifested by cough, fever and night sweats, to 
include as due to an undiagnosed illness.  

In May 1999, May 2003 and October 2003, the Board remanded 
this issue for additional evidentiary development.  The case 
has since been returned to the Board for further appellate 
action.

The Board notes that the issues of entitlement to service 
connection for irritable bowel syndrome (IBS) and a kidney 
disorder were initially included in the veteran's appeal, but 
were resolved by the grant of service connection for 
glomerulonephritis in a December 1998 RO rating decision, and 
by the grant of service connection for IBS in an April 2002 
Board decision.  

In a September 2005 letter, the veteran requested an 
increased disability rating for his service-connected IBS.  
That issue is referred to the RO for appropriate action.


REMAND

The veteran contends that service connection is warranted for 
a disability manifested by cough, fever and night sweats on 
two alternative bases.  The veteran seeks service connection 
under the presumptive provisions governing undiagnosed 
illness resulting from Persian Gulf service (38 C.F.R. 
§§3.307, 3.309); and he seeks service connection on a direct 
basis (38 C.F.R. §3.303).  

In the October 2003 Remand, the Board instructed that the RO 
should arrange for a VA examination to determine the nature 
and etiology of any current disability manifested by cough, 
fever and night sweats, and that the examiner should indicate 
whether the claimed disability was attributable to a known 
clinical diagnosis or diagnoses.  If so, he or she should 
provide an opinion, based on a review of the veteran's 
pertinent medical history, as to whether it is at least as 
likely as not that the diagnosed disorder(s) is (are) 
etiologically related to the veteran's military service.  
Although the veteran was afforded VA examinations in October 
2004 and May 2005, the May 2005 examiner made only glancing 
references to the veteran's complaints and prior diagnoses.  
Similarly, the October 2004 examiner briefly mentioned the 
veteran's complaints of flu-like symptoms, night sweats and 
low grade fevers.  However, neither examination report is in 
compliance with the Board's remand directive.  In particular, 
the Board notes that neither examiner provided an opinion 
with respect to whether the claimed disability was 
attributable to a known clinical diagnosis or diagnoses, and 
neither examiner provided an opinion as to whether such 
disability is etiologically related to the veteran's military 
service.  

The United States Court of Appeals for Veterans Claims has 
held that originating agency compliance with a remand is not 
discretionary, and that if the originating agency fails to 
comply with the terms of a remand, another remand for 
corrective action is required.  Stegall v. West, 11 Vet. App. 
268 (1998).

Accordingly, this case is again REMANDED to the Appeals 
Management Center (AMC) or the RO for the following actions:

1.  The RO or the AMC should send the 
veteran a letter requesting that he 
provide any pertinent evidence in his 
possession and any outstanding medical 
records pertaining to treatment or 
evaluation of the disability at issue, or 
the identifying information and any 
necessary authorization to enable the VA 
to obtain such records on his behalf.   

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or 
the AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran and request him to 
submit the outstanding evidence.

3.  Then, the veteran should be afforded 
an examination by a physician with 
appropriate expertise to determine the 
nature and etiology of the veteran's 
claimed disability manifested by cough, 
fever and night sweats.  The claims 
folders must be made available to and 
reviewed by the examiner.  All indicated 
studies should be performed.  

Any objective signs of the claimed 
disability should be identified, and the 
examiner should indicate whether the 
claimed disability is attributable to a 
known clinical diagnosis or diagnoses.  
If the examiner believes that the 
symptoms are due to a known clinical 
diagnosis or diagnoses, he or she should 
provide an opinion, based on a review of 
the veteran's pertinent medical history, 
as to whether it is at least as likely as 
not that the diagnosed disorder(s) is 
(are) etiologically related to the 
veteran's military service.  The 
supporting rationale for all opinions 
expressed must also be provided.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, he should 
be provided a supplemental statement of 
the case and an appropriate period of 
time for response.  The case should then 
be returned to the Board for further 
consideration, if otherwise in order.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

